 1 JACKLIN CHOU LEM (CBN 255293)
   CHRISTOPHER J. CARLBERG (CBN 269242)
 2 NOLAN J. MAYTHER (CBN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Room 10-0101
   San Francisco, California 94102-3478
 5 Telephone: (415) 934-5300
   Facsimile: (415) 934-5399
 6 jacklin.lem@usdoj.gov
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                                CASE NO. 2:17-CR-00188-JAM
12                     v.                                      STIPULATION and
                                                               ORDER FOR TRIAL DATE AND
13                                                             SCHEDULING
      KENNETH KEYES and                                        (AS MODIFIED BY THE COURT)
14    LEROY WEBER,
15                             Defendants.
16                                                             DATE: March 2, 2020
                                                               TIME: 9:00 a.m.
17                                                             COURT: Hon. John A. Mendez

18
19
            The United States of America and defendants Kenneth Keyes and Leroy Weber, by and through
20
     counsel, stipulate and agree to the following:
21
            1.      Trial is continued to July 6, 2020 at 9:00 a.m. The government’s stipulation to this new
22
     trial date does not prejudice its motion to admit statements Weber made to GSA OIG Special Agent
23
     Tracey Lilley on September 6, 2017. Admission of certain statements which raise a Sixth Amendment
24
     Bruton issue is the subject of a continuing motion on which the Court has yet to issue a final order.
25
     (Dkt. 67, 71, 72, 86). The parties stipulate to this new trial date with the understanding that should the
26
     Court deny the government’s motion to admit Weber’s statements as proposed, with modifications, the
27
     government will elect to not offer those statements in its case-in-chief.
28
     //
     STIPULATION                                      1
     NO. 2:17-CR-00188-JAM
 1          2.     In light of the size and scope of criminal discovery produced in this case and in light of
 2 the Court’s guidance provided at the February 4, 2020 hearing, the parties stipulate to and request that
 3 the Court schedule the following dates for trial confirmation hearing, exchange of witness and exhibit
 4 lists, and filing of motions and pleadings. The parties believe that earlier dates for some of these events
 5 will assist in both the government’s and defendants’ preparation and will help streamline the trial.
 6
 7           Trial Confirmation Hearing                      May 19, 2020 AT 9:15 A.M.
             (7 weeks before trial)
 8
             Government’s Witness and Exhibit Lists          June 1, 2020
 9           (5 weeks before trial)
10
             Defendants’ Witness and Exhibit Lists           June 22, 2020
11           (2 weeks before trial)

12           Motions in Limine                               June 22, 2020
             (14 days before trial)
13
             Opposition to Motions in Limine                 June 29, 2020
14           (7 days before trial)
15           Trial Brief                                     June 29, 2020
16           (7 days before trial)

17           Proposed Jury Instructions                      June 29, 2020
             (7 days before trial)
18
             Proposed Voir Dire                              June 29, 2020
19           (7 days before trial)
20
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //


     STIPULATION                                     2
     NO. 2:17-CR-00188-JAM
 1          3.     Given that trial is continued to July 6, 2020, and given that the Court at the February 4,
 2 2020 hearing granted defendant Weber’s motion for continuance, the parties request that the Court
 3 exclude time under the Speedy Trial Act through and including July 6, 2020. This exclusion is based on
 4 18 U.S.C. section 3161(h)(7)(A) and (B)(iv) and General Order 479, Local Code T4 (reasonable time
 5 necessary for effective preparation).
 6
 7                                                               Respectfully submitted,
 8 Dated: February 11, 2020
 9
10       /s/ Jacklin Lem                                       /s/ Mia Crager
         JACKLIN CHOU LEM                                      MIA CRAGER
11       CHRISTOPHER J. CARLBERG                               JEROME PRICE
12       NOLAN J. MAYTHER                                      CHRISTINA SINHA
         U.S. Department of Justice                            Federal Defender
13       Counsel for the United States                         Counsel for defendant Kenneth Keyes
14
                                                               /s/ Peter Kmeto
15
                                                               HAYES H. GABLE III
16                                                             PETER KMETO
                                                               Counsel for defendant Leroy Weber
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION                                     3
     NO. 2:17-CR-00188-JAM
 1                                                    ORDER
 2          The Court, having considered the parties’ stipulation, defendant Weber’s motion for a
 3 continuance (Dkt. 75), and the government’s opposition to that motion (Dkt. 79), orders that trial be
 4 continued to July 6, 2020. The Court finds that failure to grant a continuance would deny Weber’s
 5 counsel reasonable time necessary for effective preparation, taking into account the exercise of due
 6 diligence. The Court also finds that the ends of justice served by granting a continuance outweigh the
 7 best interests of the public and defendants in a speedy trial. The Court further orders that time under the
 8 Speedy Trial Act shall be excluded up to and including July 6, 2020 under 18 U.S.C. § 3161(h)(7)(A)
 9 and (B)(iv) and General Order 479, Local Code T4.
10          It is further ordered that trial confirmation hearing, witness and exhibit lists, motions in limine
11 and oppositions to those motions, trial briefs, proposed jury instructions, and proposed voir dire be due
12 on the dates identified in the parties’ stipulation.
13
14 IT IS SO ORDERED (AS MODIFIED BY THE COURT)
15
16 Dated: February 12, 2020                                        /s/ John A. Mendez_____________
                                                                   Honorable John A. Mendez
17                                                                 United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION                                      4
     NO. 2:17-CR-00188-JAM
